In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00176-CR

KENDRA PHILLIANA MAXION,                    §    On Appeal from the 297th District
Appellant                                        Court

                                            §    of Tarrant County (1398848D)

                                            §    July 18, 2019
V.
                                            §    Opinion by Justice Birdwell

                                            §    (en banc)

THE STATE OF TEXAS                          §    (nfp)

             JUDGMENT ON EN BANC RECONSIDERATION

      This court has again considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We strike $15 of the $555 assessed as

reparations in the judgment and modify the judgment to assess reparations of only

$540. We modify the incorporated order to withdraw funds so that it reflects that

$540 should be withdrawn from appellant’s inmate trust account. It is ordered that

the judgment of the trial court is affirmed as modified.
SECOND DISTRICT COURT OF APPEALS


By /s/ Wade Birdwell
   Justice Wade Birdwell
           OPINION INFORMATION TO PUBLISHERS

                  From the Court of Appeals
               Second Appellate District of Texas
                        at Fort Worth
CASE DOCKET NUMBER:              02-18-00176-CR

NAME OF CASE:                    KENDRA PHILLIANA MAXION,
                                 APPELLANT
                                 V.
                                 THE STATE OF TEXAS

DATE OPINION FILED:              JULY 18, 2019

DATE REHEARING FILED:



TRIAL COURT:                     297TH DISTRICT COURT

TRIAL COURT JUDGE:               HON. DAVID C. HAGERMAN

COUNTY:                          TARRANT



ATTORNEYS FOR APPELLANT:         ERIC LABOVITZ & KATHRYN
                                 ELIZABETH MORROW
                                 LABOVITZ LAW FIRM
                                 ARLINGTON, TEXAS

ATTORNEYS FOR STATE:             SHAREN WILSON, CRIMINAL
                                 DISTRICT ATTORNEY; JOSEPH W.
                                 SPENCE, ASSISTANT CRIMINAL
                                 DISTRICT ATTORNEY, CHIEF OF
                                 POST-CONVICTION; SHELBY
                                 WHITE & DEREK DUMAS,
                                 ASSISTANT CRIMINAL DISTRICT
                                 ATTORNEYS
                                 TARRANT COUNTY DISTRICT
                                 ATTORNEYS OFFICE
                                 FORT WORTH, TEXAS